Case 5:20-cv-01909-DMG-KK Document 7 Filed 09/23/20 Page 1 of 1 Page ID #:195




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

 Case No.     ED CV 20-1909-DMG (KKx)                                    Date    September 23, 2020

 Title Blanca Mejia v. Essential Services Group LLC, et atl.                            Page    1 of 1


 Present: The Honorable       DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

               KANE TIEN                                                 NOT REPORTED
               Deputy Clerk                                               Court Reporter

     Attorneys Present for Plaintiff(s)                         Attorneys Present for Defendant(s)
              None Present                                                None Present

Proceedings: IN CHAMBERS— ORDER TO SHOW CAUSE WHY THE COURT
             SHOULD NOT DISMISS THIS ACTION FOR LACK OF JURISDICTION

        Pro se Plaintiff Blanca Mejia filed this action on September 15, 2020. Compl. [Doc. # 1].
She contends that the Court has diversity jurisdiction over the matter. Id. at ¶ 4. To give rise to a
court’s diversity jurisdiction, a lawsuit must place over $75,000 in controversy and concern parties
that have complete diversity of citizenship (i.e., are citizens of different states). 28 U.S.C. § 1332.
Complete diversity means that “each defendant must be a citizen of a different state from each
plaintiff.” In re Digimarc Corp. Derivative Litig., 549 F.3d 1223, 1234 (9th Cir. 2008).

         Plaintiff alleges that she resides in California, and that Defendants Martha Estevez and
Rafael Estevez also reside in California. Compl. at ¶¶ 1-2. Defendants Essential Services Group
LLC, Essential Ohio Services LLC, and Ohio Best Management LLC all appear to be owned at
least in part by either Plaintiff or Rafael Estevez. Id. at ¶¶ 9, 13. Because these Defendants are all
limited liability companies and are therefore citizens of every state in which their owners or
members are citizens, they too are citizens of California. See Johnson v. Columbia Props.
Advantage, LP, 437 F.3d 894, 899 (9th Cir. 2006). Thus, there is no diversity of citizenship.

        Additionally, the amount of recovery demanded by Plaintiff is $65,200. Compl. at ¶ 24.
This is below the required amount in controversy threshold of $75,000.

        Accordingly, since the parties in this action are non-diverse, the amount in controversy is
below $75,000, and the claims arise under state law, Plaintiff is hereby ORDERED TO SHOW
CAUSE why the Court should not dismiss this action, without prejudice, for lack of subject matter
jurisdiction. Plaintiff shall respond, in writing not to exceed 10 pages, no later than October 7,
2020. Failure to timely file a satisfactory response shall result in the dismissal of this action.

IT IS SO ORDERED.


 CV-90                              CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
